 

 

USDC SDNY
DOCUMENT |
ELECTRONICALLY FILED

BOC #:
UNITED STATES DISTRICT COURT ne
SOUTHERN DISTRICT OF NEW YORK DATE FILED:

 

 

 

 

 

 

UNITED STATES OF AMERICA TO BE FILED UNDER SEAL

“Ven POST-INDICTMENT
RESTRAINING ORDER

wo eee eee eee

RAMSES OWENS, ct al.,
; _ 18 Cr. 693 (RMB)

Defendants.

Upon the application of GEOFFREY 8, BERMAN, United States Attorney for the
Southern District of New York, pursuant to Title 18, United States Code, Sections 981 and 982,
Title 21, United States Code, Section 853, and Title 28, United States Code, Section 2461, and
upon a tinding of probable cause, that the Subject Property, defined below, is subject to restraint
and forfeiture pursuant to Title 18, United States Code, Sections 981 and 982, Title 21, United
States Code, Section 853 and Title 28, United States Code, Section 2461,

IT IS HEREBY ORDERED that RAMSES OWENS, DIRK BRAUER, RICHARD
GAFFEY, and HARALD JOACHIM VON DER GOLTZ (the “Defendants”) and all attorneys,
agents, and employees, and anyone acting on the behalf of Defendants, and all persons or entities
in active concert or participation with any of the above, and all persons or entities having actual
knowledge of this Order, shall not take any action prohibited by this Order.

IT IS FURTHER ORDERED that RAMSES OWENS, DIRK BRAUER, RICHARD
GAFFEY, and HARALD JOACHIM VON DER GOLTZ (the “Defendants”), and all attorneys,
agents, and employees, and anyone acting on the behalf of Defendants, and all persons or entities
in active concert or participation with any of the above, and all persons or entities having actual
knowledge of this Order, shall not, directly or indirectly, transfer, sell, assign, pledge,
hypothecate, encumber, or dispose of in any manner; cause to be transferred, sold, assigned,

pledged, hypothecated, encumbered, disposed of in any manner; or take, ox cause to be taken,

 
any action that would have the effect of depreciating, damaging, or in any way diminishing the
value of property or other interests belonging to, or owed to, or controlled in whole or in part by
the defendant, which property or other interests are subject to forfeiture as (i) property involved
in violation of 18 U.S.C. § 1956 (money laundering) and/or Gi) proceeds traceable to a violation
of 18 U.S.C. § 1343 and 1349 (wire fraud and conspiracy to commit wire fraud). The property
and other interests hereby restrained are:

a. Any and all assets of EMJO Investments Limited, including but not
limited to, all funds or assets held in investment accounts by Brooke Private Equity Associates
and any funds administered by or associated with Brooke Private Equity Associates in the name
of EMI O Investments, Lid.;

b. Any and all assets of Revack Holdings Foundation;

C Any and all assets of Union Properties, Inc;

d. Any and all assets of Worldwide Investment Services and Holdings, Ltd.;
and

€. The painting known as “Regates a Henley,” by the artist Raoul Dufy
(collectively, the “Subject Property”).

IT IS FURTHER ORDERED that the United States Attorney’s Office for the Southern
District of New York, in its discretion, is authorized to direct the release of assets restrained
herein or transactions involving-such assets, Any person ot entity seeking such action may
contact Assistant United States Attorney Thane Rehn, Telephone Number (212) 637-2354.
Those persons or entities will not be deemed in violation of this Order for any transactions
undertaken upon approval made in writing by Assistant United States Attorney Rehn.

IT IS FURTHER ORDERED that this Restraining Order shall be binding upon the

defendant, the attorneys, agents, and employees, and all persons in active concert or participation

 
with any of the above, or any other person having actual knowledge of this Order, and that this

Order shall remain in effect until further order of this Court,

Dated: New York, New York
DecemberSB 2019

  
  

  

HONORABLE RIC DM. BERMAN ....
UNITED STATES DISTRICT JUDGE

      

 
